Grant, J.
(dissenting). Eelators were defendants in an ejectment suit tried in the circuit court, appealed to this court, and affirmed. Whiteley v. Whiteley, 110 Mich. 556. Eelators were granted a new trial under section 10981, 3 Comp. Laws 1897. Before trial was had, plaintiff submitted to a voluntary nonsuit, which was consented to by the relators. Eelators now seek to recover costs of the first trial, in which the judgment was affirmed in this court. But for the statute, relators’ right to further litigation would have been ended. The statute, however, gives them the right, upon certain conditions, to *620have a new trial, which conditions are the payment of all damages and costs which have been awarded against them by the judgment in the first trial. The payment of these costs is the sole condition upon which they are entitled to it. By the former judgment relators were obliged to pay their own costs. That judgment is conclusive of all costs incurred up to that time. It is conceded that they could not recover of the plaintiff the costs which they had paid as a condition for the new trial. Why should they be permitted to recover costs which they had paid out in that suit at their own expense in support of their own defense? The judgment is as conclusive as to costs in the one case as in the other. The case is, upon a new trial given by grace of the statute, to be tried de novo, and the prevailing party can only recover whatever costs he has incurred from that date up to the final judgment. I think the circuit court reached a correct conclusion, and that the writ of mandamus should be denied.